Citation Nr: 1446143	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-18 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, Type II, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.  The Veteran also had service in the United States Naval Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to schedule the Veteran for a Travel Board hearing.  The action specified in the May 2012 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a July 2012 Travel Board hearing, and a transcript of this hearing is of record.

The issue of entitlement to service connection for liver cancer has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD, there is credible supporting evidence that his claimed in- service stressor actually occurred; and there is medical evidence of a causal nexus between his current symptomatology and the specific claimed in- service stressor.  

2.  The Veteran visited the Republic of Vietnam during his active military service and has a current diagnosis of diabetes mellitus, Type II.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for entitlement to service connection for diabetes mellitus, Type II, have been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 


PTSD

The Veteran is seeking entitlement to service connection for PTSD, which he attributes to witnessing the death of a naval fighter pilot during his deployment on the USS Hancock and having to assist in cleaning up the pilot's remains.

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  See 38 C.F.R. § 3.304(f) (2013).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a) (2013).

Here, the Veteran has been diagnosed with PTSD by Dr. T.W., a psychologist who has treated the Veteran in conjunction with the Veteran's primary care physician, Dr. M.M. at St. Vincent's Medical Center.  In a September 2010 letter, Dr. T.W. explained how the Veteran meets each of the DSM-IV criteria for PTSD and related the Veteran's diagnosis to his active military service.

Additionally, the official history of the USS Hancock notes that on October 28, 1970, "a serious flight deck accident" resulted in the death of a naval fighter pilot who crashed into the deck.  The Board finds this to be credible supporting evidence that the claimed in- service stressor actually occurred.

Accordingly, as the Veteran meets all the criteria, entitlement to service connection for PTSD is granted.

Diabetes Mellitus

The Veteran is also seeking entitlement to service connection for diabetes mellitus, which he has attributed to exposure to Agent Orange.

The Veteran's service treatment records are negative for any evidence of diabetes in service, and the Veteran was not diagnosed with diabetes mellitus until several decades after service.  However, VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, diabetes mellitus, Type II, shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e) (2013).  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307 (2012). 

Service in Vietnam means actual service in the country of Vietnam during the period from January 9, 1962, to May 7, 1975.  Service in the waters offshore or service in other locations during the Vietnam period is considered service "in Vietnam" only if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) ; see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  VA interprets 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption, and that interpretation has been upheld by the U. S. Court of Appeals for the Federal Circuit.  Haas, 525 F.3d at 1193-94.  A veteran who never went ashore from ship on which he served in Vietnamese coastal waters is not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Id.  

In this case, the Veteran concedes that his active military service never included any official duty in the Republic of Vietnam-rather he was assigned to the USS Hancock.  However, the Veteran has testified that on several occasions, he flew ashore on a mail plane and spent time in Vietnam.  The National Personnel Record Center has been unable to determine whether or not the Veteran served in the Republic of Vietnam, although they have noted that the USS Hancock was in the official waters of the Republic of Vietnam during the Veteran's period of active service.  Unfortunately, records are rarely kept of passengers arriving or departing from naval vessels unless they are particularly important.  Furthermore, based on the Veteran's testimony, it appears that his alleged trips on the mail planes were not in any official capacity.  Accordingly, there is no official record that can corroborate the Veteran's claim.  Nevertheless, the Veteran has submitted a notarized statement from a friend, L.G. who served at Nha Trang Air Base at the same time the Veteran was serving aboard the USS Hancock.  L.G. testified that on multiple occasions, the Veteran would come to Vietnam using a mail plane and they would meet in Da Nang or Cam Ranh Bay to shop, eat, drink, and catch up with each other.  

While there is nothing that can corroborate the testimony of the Veteran and L.G. that he spent time within the Republic of Vietnam, there is also nothing to specifically contradict their sworn testimony.  Furthermore, the Veteran's statement that he and other service-members hitched rides on mail planes, while presumably not official naval procedure, is not so inherently incredible as to be rejected outright.  Accordingly, the Board will resolve any doubt in the Veteran's favor and finds that he served within the Republic of Vietnam during his active military service.   Entitlement to service connection for diabetes mellitus is therefore granted on a presumptive basis.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  




ORDER

Service connection for PTSD is granted.

Service connection for diabetes mellitus, Type II, is granted.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


